June 29, 2021




                                                                     Supreme Court

                                                                     No. 2019-11-M.P.
                                                                     (A.A. 13-133)

                Michael J. Beagan                  :

                        v.                         :

   Rhode Island Department of Labor and :
     Training, Board of Review et al.




                NOTICE: This opinion is subject to formal revision before
                publication in the Rhode Island Reporter. Readers are requested to
                notify the Opinion Analyst, Supreme Court of Rhode Island,
                250 Benefit Street, Providence, Rhode Island 02903, at Telephone
                222-3258 or        Email opinionanalyst@courts.ri.gov, of any
                typographical or other formal errors in order that corrections may be
                made before the opinion is published.
                                                          Supreme Court

                                                          No. 2019-11-M.P.
                                                          (A.A. 13-133)

            Michael J. Beagan             :

                    v.                    :

 Rhode Island Department of Labor and :
   Training, Board of Review et al.


       Present: Suttell, C.J., Goldberg, Robinson, Lynch Prata, and Long, JJ.

                                  OPINION

      Justice Long, for the Court. This case came before the Supreme Court after

we granted a request from the petitioner, Michael Beagan, for a writ of certiorari.

Mr. Beagan seeks review of a District Court order that denied his request for

attorneys’ fees pursuant to G.L. 1956 § 28-44-57(c) after he successfully appealed a

denial of unemployment benefits. For the reasons set forth in this opinion, we quash

the order of the District Court and remand for further proceedings consistent with

this opinion.

                          Facts and Procedural History

      The facts of this case may be familiar to the reader. These parties previously

appeared before this Court when Mr. Beagan successfully challenged the denial of

unemployment benefits by the respondent, the Rhode Island Department of Labor

and Training (DLT). Beagan v. Rhode Island Department of Labor and Training,
                                       -1-
162 A.3d 619 (R.I. 2017). We repeat the underlying facts necessary to give the

reader context for this decision.

      In 2013, one day after receiving a written warning for insubordinate behavior,

Mr. Beagan posted disparaging comments on Facebook about his employer. Beagan,

162 A.3d at 622. His manager read the comments and concluded that Mr. Beagan

had written the post while he was on his deliveries, a violation of company policy.

Id. at 622-23. His employer terminated Mr. Beagan that same day. Id. at 623.

      Mr. Beagan filed a claim for unemployment benefits with DLT. Through its

director, DLT found that Mr. Beagan was disqualified from receiving benefits and

thus denied his application for benefits.

      Mr. Beagan unsuccessfully appealed the director’s decision to the appeal

tribunal at DLT and to the District Court. However, Mr. Beagan was undeterred and

sought review in this Court. We granted certiorari and determined that “the record

does not contain legally competent evidence to support a finding that [Mr.] Beagan’s

conduct was connected to his work[.]” Beagan, 162 A.3d at 627.1 We therefore

quashed the decision of the District Court and directed that court to enter judgment




1
  To determine whether Mr. Beagan was disqualified from receiving benefits, we
considered in Beagan v. Rhode Island Department of Labor and Training, 162 A.3d
619 (R.I. 2017), “(1) whether there was an act of proven misconduct; and (2) whether
the misconduct was connected to the employee’s work” under G.L. 1956
§ 28-44-18(a). Beagan, 162 A.3d at 627 (footnote omitted).
                                         -2-
“reversing the board and ordering that [Mr.] Beagan be awarded unemployment

benefits.” Id. at 629.

      On remand, the District Court duly entered an order consistent with our

decision. Mr. Beagan filed a motion in this Court for attorneys’ fees and costs

incurred related to the review of DLT’s denial of benefits in this Court; we awarded

his attorney $25,000 plus costs for his work on that matter by order dated September

25, 2017.

      Mr. Beagan had also filed a petition for counsel fees in the District Court

pursuant to § 28-44-57 for work performed in the appeal to that court from DLT. In

the District Court, Mr. Beagan argued that, because his appeal of the District Court’s

decision to this Court resulted in an award of benefits, his counsel was entitled to

reasonable fees and costs incurred in presenting the appeal to the District Court. He

also argued that his attorney should be compensated at a rate in excess of the $175-

per-hour rate set by the District Court for unemployment benefits appeals.

      After a conference in the District Court regarding the petition for fees, Mr.

Beagan submitted a supplemental memorandum in support of his contention that

§ 28-44-57 entitled him to fees for his appeal to that court. Specifically, he argued

that he was, in fact, awarded benefits in the District Court because a judgment

ultimately entered in his favor there. Mr. Beagan then submitted a supplemental




                                        -3-
petition for fees for the time his attorney had spent on the supplemental

memorandum.

      DLT objected, arguing that, pursuant to § 28-44-57(c)(2)(iii), Mr. Beagan’s

counsel would be entitled to fees and costs in litigating before the District Court only

if Mr. Beagan had been awarded benefits by that court. DLT also argued that the

entry of judgment pursuant to this Court’s opinion was “merely * * * ministerial

* * * for which no fee should be allowed[.]” Alternatively, DLT argued that if the

magistrate judge decided to award fees, it should be at the $175-per-hour rate set by

the District Court.

      The chief judge of the District Court denied Mr. Beagan’s motion to “exceed

the billing parameters previously set forth” by the District Court and referred the

remaining issue to a magistrate judge for consideration.

      The magistrate judge analyzed the plain meaning of § 28-44-57(c)(2)(iii) and

concluded that Mr. Beagan was not entitled to attorneys’ fees for work performed

by his attorney in the District Court. The chief judge adopted the magistrate judge’s

findings and recommendations and denied Mr. Beagan’s petition for attorneys’ fees.

Thereafter, Mr. Beagan filed a petition for writ of certiorari to this Court, which we

granted on September 6, 2019.

      This case presents the following principal question for consideration: Where

an attorney represents an unemployment benefits claimant in an unsuccessful appeal

                                         -4-
to the District Court, but subsequently prevails in this Court, does

§ 28-44-57(c)(2)(iii) entitle the attorney to fees and costs for the proceedings in the

District Court?2

                    Attorneys’ Fees Under § 28-44-57(c)(2)(iii)

       “We review questions of statutory interpretation de novo.” Park v. Ford Motor

Company, 844 A.2d 687, 692 (R.I. 2004). “When this Court engages in statutory

construction, ‘our ultimate goal is to give effect to the purpose of the act as intended

by the Legislature.’” Powers v. Warwick Public Schools, 204 A.3d 1078, 1085 (R.I.

2019) (quoting State v. Whiting, 115 A.3d 956, 958 (R.I. 2015)). “In that pursuit,

this Court has stated that ‘it is well settled that when the language of a statute is clear

and unambiguous, this Court must interpret the statute literally and must give the

words of the statute their plain and ordinary meanings.’” Id. at 1086 (brackets

omitted) (quoting Whittemore v. Thompson, 139 A.3d 530, 540 (R.I. 2016)). “[W]e

must ‘consider the entire statute as a whole; individual sections must be considered

in the context of the entire statutory scheme, not as if each section were independent

of all other sections.’” Id. (quoting Ryan v. City of Providence, 11 A.3d 68, 71 (R.I.


2
  We note that Mr. Beagan cites § 28-44-57(c)(2)(ii) in his memorandum before this
Court; however, he developed no argument related to that subsection before this
Court, and he conceded during oral argument that he would only be entitled to
attorneys’ fees, if at all, under § 28-44-57(c)(2)(iii).
       Similarly, Mr. Beagan conceded during oral argument that the propriety of the
hourly rate, as determined by the chief judge of the District Court, also is not before
this Court.
                                          -5-
2011)). Moreover, when construing a statute that is remedial in nature, “we will

construe the statute liberally to effectuate its purposes.” In re Tavares, 885 A.2d 139,

146 (R.I. 2005).

      The applicable statute, titled “Fees and costs chargeable[,]” states:

             “(a) No individual claiming benefits shall be charged fees
             of any kind by the director or his or her representative, or
             by the board of review or its representatives, in any
             proceeding under chapters 42–44 of this title. Any
             individual claiming benefits in any proceeding or court
             action may be represented by counsel or other duly
             authorized agent. The director shall have the authority to
             fix the fees of that counsel or other duly authorized agent,
             but no counsel or agent shall together be allowed to charge
             or receive for those services more than ten percent (10%)
             of the maximum benefits at issue in that proceeding or
             court action but not less than fifty dollars ($50.00) except
             as specifically allowed by the superior court.

             “(b) In any case in which either an employer appeals from
             a determination in favor of the claimant or a claimant
             successfully appeals a decision unfavorable to the
             claimant to an appeals body other than a court of law and
             the claimant retains an attorney-at-law to represent him or
             her, the attorney shall be entitled to a counsel fee of ten
             percent (10%) of the amount of benefits at issue before the
             appeals body but not less than two hundred fifty dollars
             ($250), which shall be paid by the director out of the
             employment security administrative funds, within thirty
             (30) days of the date of his or her appearance.

             “(c)(1) An attorney-at-law who represents an individual
             claiming benefits on an appeal to the courts shall be
             entitled to counsel fees upon final disposition of the case
             and necessary court costs and printing disbursements as
             fixed by the court.

                                         -6-
             “(2) The director shall pay those counsel fees, costs, and
             disbursements out of the employment security
             administrative funds in each of the following cases:

                   “(i) Any court appeal taken by a party other than the
                   claimant from an administrative or judicial decision
                   favorable in whole or in part to the claimant;

                   “(ii) Any court appeal by a claimant from a decision
                   denying or reducing benefits awarded under a prior
                   administrative or judicial decision;

                   “(iii) Any court appeal as a result of which the
                   claimant is awarded benefits.” Section 28-44-57.

      DLT     asserts   that   the   “clear   and   unambiguous      language”    of

§ 28-44-57(c)(2)(iii) does not permit Mr. Beagan to collect for time and expenses

devoted to proceedings “other than the proceedings at ‘which the claimant is

awarded benefits.’” (Quoting § 28-44-57(c)(2)(iii).) DLT contends that, looking at

the statute in its entirety, the General Assembly intended attorneys’ fees to be paid

“per proceeding and not for all or some proceedings in furtherance of obtaining an

ultimate victory[.]” Furthermore, DLT points out, Rhode Island has other fee-

shifting statutes; therefore, DLT argues that if the General Assembly desired

§ 28-44-57(c)(2)(iii) to permit the award of fees and costs for unsuccessful lower

court appeals, the General Assembly would have drafted this statute as it did those

other statutes. Finally, DLT makes a policy argument that, should this Court adopt

Mr. Beagan’s reading of the statute, attorneys would be “incentivized” to file

petitions for a writ of certiorari because they would receive fees for all of their
                                        -7-
“losing efforts” before reaching this Court, which would “create a financial hardship

to Rhode Island’s unemployment system[.]”

      Interpretation of § 28-44-57(c)(2)(iii) is a matter of first impression for this

Court. We agree with DLT’s contention that the language of § 28-44-57(c)(2)(iii)

is clear and unambiguous. However, we disagree with the conclusion DLT draws

from the language of subsection (c)(2)(iii) because its interpretation ignores

subsection (c)(1). We read the statute as a whole, as we must, and consider

subsection (c)(2)(iii) in the context of the complete statutory scheme. Reading

subsections (c)(1) and (c)(2) together, it is clear that “appeal” within subsection

(c)(2)(iii) does not mean only the specific proceeding at which the claimant is

awarded benefits.

      We begin by examining the clear language of § 28-44-57(c)(1), which creates

an entitlement to attorneys’ fees and costs upon final disposition of a case. The

language “on an appeal to the courts” signifies that one case may travel through more

than one court during the course of appellate review.

      We also consider § 28-44-57(c)(2), which directs DLT to the source of funds

for those fees and costs upon final disposition of a case on appeal to the courts.

Subsection (c)(2) also delineates the specific instances under which DLT must pay

attorneys’ fees: Under subsections (c)(2)(i) and (ii), a claimant is entitled to

attorneys’ fees to protect previously awarded benefits, while subsection (c)(2)(iii)

                                        -8-
allows a claimant to collect attorneys’ fees when the claimant is awarded benefits.

The three subsections of § 28-44-57(c)(2) all require the claimant to be successful at

some stage in the litigation in order to receive attorneys’ fees. This reflects the

General Assembly’s intent to aid the unemployed, but also protects the employment

security administrative funds by not requiring DLT to pay attorneys’ fees for

unsuccessful appeals.

      Moreover, § 28-44-57 is a remedial statute. By the language of § 28-44-57(a),

the statute prohibits DLT from charging fees to those claiming employment benefits.

Section 28-44-57(b) directs DLT to pay limited counsel fees for certain appeals to

an appeals body other than a court of law. These provisions clearly demonstrate the

General Assembly’s intent to protect the unemployed. Cf. Arnold v. Rhode Island

Department of Labor and Training Board of Review, 822 A.2d 164, 168 (R.I. 2003)

(discussing the purpose of the Employment Security Act while construing

§ 28-44-57(b)). Therefore, we must liberally construe this statute to give effect to

the General Assembly’s intent. In re Tavares, 885 A.2d at 146. To limit access to

attorneys’ fees under DLT’s interpretation of the statute would limit an unemployed

person’s access to legal counsel in a way that the General Assembly did not intend.

      Thus, construing the remedial statute at issue in this case, we conclude that

“appeal” within § 28-44-57(c)(2)(iii) encompasses lower court proceedings on the




                                        -9-
claimant’s path to receiving benefits.3 As such, DLT’s observation that the General

Assembly has enacted other fee-shifting statutes is of no moment, as is DLT’s policy

argument that the interpretation the Court adopts today will “create a financial

hardship to Rhode Island’s unemployment system[.]” We will not, nor are we able

to, consider this argument when construing the statute at issue. See Chambers v.

Ormiston, 935 A.2d 956, 965 (R.I. 2007) (“The role of the judicial branch is not to

make policy, but simply to determine the legislative intent as expressed in the

statutes enacted by the General Assembly.”).

      We close by noting that § 28-44-57(c)(1) directs when attorneys are permitted

to petition the court for fees, specifically, “upon final disposition of the case[.]” By

the clear language of § 28-44-57(c)(1), and logically, there can be only one final

disposition; thus, any petition for fees should be submitted at one time “upon final

disposition” to the fact-finding tribunal for the reasonableness of the petitioned-for

fees to be determined. We make an exception today for Mr. Beagan to apply for

fees in the District Court, although he previously applied for and was awarded fees




3
  To be clear, we do not consider Mr. Beagan to be successful in the District Court
simply because an order, favorable to Mr. Beagan, entered in that court at this
Court’s instruction. Such an interpretation is illogical. If Mr. Beagan was, in fact,
successful in the District Court, there would have been no need for him to seek
review in this Court.
                                       - 10 -
in this Court, because until our decision today the law was not clear on this

procedural point.4

                                   Conclusion

      For the foregoing reasons, we quash the order of the District Court and remand

for further proceedings consistent with this opinion. The record in this case may be

returned to that court.




4
  Such a procedure is consistent with the United States Supreme Court’s handling of
attorneys’ fees. See County of Los Angeles v. Cabrales, 496 U.S. 924 (1990)
(denying a motion for attorneys’ fees without prejudice for the motion to be renewed
in the District Court); Cabrales v. County of Los Angeles, 935 F.2d 1050, 1050-51
(9th Cir. 1991) (discussing the procedural history of the case that resulted in a
petition for attorneys’ fees made in the United States Supreme Court).
                                         - 11 -
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET

                                     Michael J. Beagan v. Rhode Island Department of
Title of Case
                                     Labor and Training, Board of Review et al.
                                     No. 2019-11-M.P.
Case Number
                                     (A.A. 13-133)

Date Opinion Filed                   June 29, 2021

                                     Suttell, C.J., Goldberg, Robinson, Lynch Prata, and
Justices
                                     Long, JJ.

Written By                           Associate Justice Melissa A. Long


Source of Appeal                     Sixth Division District Court


Judicial Officer from Lower Court    Magistrate Joseph P. Ippolito, Jr.

                                     For Petitioner:

                                     Richard A. Sinapi, Esq.
Attorney(s) on Appeal
                                     For Respondent:

                                     Sean M. Fontes, Esq.




SU-CMS-02A (revised June 2020)